Exhibit 99.1 NEWS RELEASE Calgary, Alberta, Canada – October 22, 2015 (Canadian dollars except as indicated) PRECISION DRILLING CORPORATION ANNOUNCES 2 ADDITIONAL ANNOUNCEMENTS INCLUDE ASSET WRITE DOWNS, INTERNATIONAL CONTRACT AWARD, 2, and AMENDMENT TO REVOLVING CREDIT FACILITY This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. Dividend The Board of Directors of Precision Drilling Corporation (TSX:PD) (NYSE:PDS) (“Precision” or the “Corporation”) has declared a dividend on its common shares of $0.07 per common share, payable on November 18, 2015, to shareholders of record on November 6, 2015.For Canadian income tax purposes, all dividends paid by Precision on its common shares are designated as “eligible dividends”, unless otherwise indicated by Precision.Precision’s senior notes contain covenants that limit our ability to make restricted payments, which could limit our ability to declare and pay future dividends.For further information please see the Liquidity and Capital Resources section later in this release. Financial Results Revenue this quarter was $364 million or 38% lower than the third quarter of 2014, mainly due to lower activity from our North American operations.Revenue from our Contract Drilling Services and Completion and Production Services segments decreased over the comparative prior year period by 36% and 49%, respectively. Earnings before income taxes, finance charges, foreign exchange, impairment of goodwill, impairment of property, plant and equipment and depreciation and amortization (adjusted EBITDA see “Additional GAAP Measures”) this quarter were $111 million or 44% lower than the third quarter of 2014. Our activity for the quarter, as measured by drilling rig utilization days, decreased 44% in Canada, 48% in the U.S. and 1% internationally, compared to the third quarter of 2014. Our adjusted EBITDA as a percentage of revenue was 30% this quarter, compared to 34% in the third quarter of 2014. The decrease in adjusted EBITDA as a percentage of revenue was mainly due to decreased activity in our Contract Drilling Services segment, decreased activity and lower pricing in our Completion and Production Services segment and costs associated with restructuring, which were $3 million this quarter. Net loss this quarter was $87 million, or $0.30 per diluted share, compared to net earnings of $53 million, or $0.18 per diluted share, in the third quarter of 2014. Net loss for the first nine months of 2015 was $92 million, or $0.32 per diluted share, compared to net earnings of $147 million, or $0.50 per diluted share in 2014, while revenue was $1,211 million, or 30% less than 2014. 1 Asset Write Downs Precision reviews the carrying value of its long-lived assets at each reporting period for indications of impairment.During the period, significant decreases in industry activity resulting from the decline in oil and natural gas prices and its impact on current and future business were indicators of impairment in seven of our cash generating asset groups and compelled us to complete an asset recovery test on these groups.The recoverable amount of property plant and equipment and goodwill was determined using a multi-year discounted cash flow with cash flow assumptions based on expected future results.As a result of these tests, it was determined that property, plant and equipment in our Canadian well service business were impaired by $73 million and property, plant and equipment in our U.S. completion and production business were impaired by $7 million.In addition, goodwill associated with our rentals cash generating unit was impaired for its full value of $17 million.The after tax total impairments recorded in the current quarter was $74 million, or $0.25 per share. International Contract Award Precision’s wholly-owned international subsidiary, Grey Wolf Drilling International Ltd., recently contracted two new-build rigs for deep drilling operations in Kuwait. The two new 3uper Triple rigs are expected to be deployed in early 2017 on five year contracts with a possible one year extension period at the customer’s discretion. Precision anticipates spending US$125 million on the completion of these two new build rigs, US$15 million in 2015, US$98 million in 2016, and US$12 million in 2017. Capital Plan Our current expected capital plan for 2015 is $531 million, a decrease of $15 million compared to the $546 million capital plan announced in July 2015.A portion of the 2015 capital plan is utilization based and if activity levels change, Precision has the ability to adjust its plan accordingly.Of the 18 new-build drilling rigs scheduled for delivery in 2015 (13 rigs in the U.S., four in Canada and one internationally) ten were delivered in the first quarter, four in the second and three in the third.During the quarter four Tier 1 Super Triple drilling rigs were moved from the U.S. to Canada and we expect to move one more in the fourth quarter.After delivery of the remaining contracted new-build rig in 2015, Precision’s drilling rig fleet will consist of 331 drilling rigs including 236 tier 1 rigs, 73 Tier 2 rigs and 22 PSST rigs.For the Tier 1 rigs, 129 will be in Canada, 101 in the U.S. and six internationally. Precision expects its 2016 capital expenditure plan to be $180 million which includes $120 million for expansion capital and $60 million for maintenance and infrastructure expenditure. Precision expects that the $180 million will be split $175 million in the Contract Drilling segment and $5 million in the Completion and Production Services segment. Amendment to Senior Credit Facility During the quarter, we agreed with the lending group to amend the credit agreement governing our senior credit facility to, among other things, reduce the size from US$650 million to US$550 million; eliminate the covenant of a maximum ratio of total debt to Adjusted EBITDA; amend the covenant of a maximum ratio of consolidated senior debt to Adjusted EBITDA from 3:1 to 2.5:1; amend the covenant of Adjusted EBITDA to consolidated interest expense from 2.75:1 to 2:1 on a temporary basis until first quarter of 2018 when it reverts to 2.5:1; and limit our ability to incur additional unsecured debt to US$250 million unless the new debt is to refinance existing unsecured debt or in the event debt is assumed in an acquisition.The approved amending agreement is expected to be finalized by the end of October 2015.For more detail, see the Liquidity and Capital Resources section later in this release. CEO Quote Kevin Neveu Precision’s President and Chief Executive officer stated, “We believe the current low commodity price environment is not sustainable over the long term, but we will not underestimate the depth and voracity of this downturn. The cost reduction initiatives we began last November have accelerated through 2015 and we continue to manage our cost structure to address an extended downturn. The outcome of these efforts is evident in the resilient margins and cash flow we have generated since last November, and we will continue to manage our variable cost business model to support margins and cash flows.” “Despite demand uncertainties in most markets, we have earned the opportunity to expand our successful growth in Kuwait, one of the most attractive oil drilling markets in the world, with two new contracted rigs announced today. Our customer in Kuwait has experienced the High Performance, High Value services we offer, and is expanding our relationship from three rigs to five rigs, backed by long-term contracts. Operating five Super Triple rigs in Kuwait puts us well on track to achieving critical mass in the country.We expect these ultra-deep Super Triple rigs to be delivered early in 2017 and will continue to operate on their original contracts well into the next decade.” 2 “In North America, the cautious optimism we expressed last quarter soon began to fade as commodity prices and activity levels resumed the decline through the summer and fall. Precision’s active rig count today includes 45 rigs in the U.S. and 54 rigs in Canada. Precision is operating across the major unconventional plays in North America and with increases in market share over the past year, we believe our customers realize the value and efficiency we have helped create with our operations. “We do not expect activity levels to increase in North America until a sustained commodity price strengthening materializes. If commodity prices remain depressed, we expect the normal industry winter ramp up in Canada to be muted.A bright spot for Precision continues to be the Canadian Deep Gas Basin, where we are in the process of redeploying five previously announced rigs from the U.S. These redeployments will further strengthen our geographic and customer position in this market.” “While Precision is not immune to current market conditions, understanding how we are positioned and how we have set our priorities is important.Our High Performance, High Value business model is aligned with high quality E&P companies, resulting in successful customer relationships across North America and internationally which includes a robust average contract position of 64 rigsin 2016.The $3.5 billion fleet investments made since 2009 positions our fleet at the highest end of the land drilling service providers.Precision crews along with our systems continue to push forward our competitive edge in the industry.” “Financially, we operate a variable cost model with the ability to significantly throttle back capital and operating expenditures in tandem with decreased activity.Our balance sheet was built with a downturn in mind and is comprised of low cost, long maturity debt, a substantially un-drawn revolving credit facility and ample cash balance.Finally, our strict capital discipline remains the core focus of our management team and the board, regardless of the market environment. We have built our business to manage cyclicality and we expect to successfully weather this downturn and retain our ability to respond in a rebounding market.” “By announcing our 2016 capital budget in October, weeks in advance of our typical early December reporting, we are providing some visibility to the market during uncertain times.Our 2016 growth capital, reduced considerably compared to prior years, includes only two new rigs for Kuwait backed by long-term contracts.This represents a growth capital reduction of 68% compared to 2015 and we anticipate maintenance and infrastructure spending will also be lower due to reductions in activity.” CFO Quote Rob McNally, Precision's Executive Vice President and Chief Financial Officer, stated: “My priority continues to be maintaining Precision’s financial strength and flexibility, which, as this downturn extends, is shifting more towards reducing our overall debt burden.To better position ourselves for an extended downturn, we have amended our credit agreements to improve availability of our revolving credit facility and reduced the size of the facility by US$100 million.Cash preservation continues to be paramount as this cycle unfolds and until there is a clear resumption in drilling activity, we intend to use cash to reduce our net debt levels.The cost savings initiatives enacted over the past year are expected to generate approximately $40 million in annual savings.Finally, we have reduced our 2015 capital spending plan and 2016 represents the lowest capital spending plan for Precision since 2009, demonstrating our ability to significantly reduce capital spending in an extended downturn.” 3 SELECT FINANCIAL AND OPERATING INFORMATION Adjusted EBITDA and funds provided by operations are additional GAAP measures.See “ADDITIONAL GAAP MEASURES”. Financial Highlights Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars, except per share amounts) % Change % Change Revenue ) ) Adjusted EBITDA ) ) Adjusted EBITDA% of revenue % Net earnings (loss) Cash provided by operations ) ) Funds provided by operations ) ) Capital spending: Expansion ) ) Upgrade ) ) Maintenance and infrastructure ) ) Proceeds on sale ) Net capital spending ) ) Earnings (loss) per share: Basic ) Diluted ) Dividends paid per share Operating Highlights Three months ended September 30, Nine months ended September 30, % Change % Change Contract drilling rig fleet ) ) Drilling rig utilization days: Canada ) ) U.S. ) ) International ) Service rig fleet ) ) Service rig operating hours ) ) Financial Position (Stated in thousands of Canadian dollars, except ratios) September 30, December 31, Working capital Long-term debt(1) Total long-term financial liabilities Total assets Long-term debt to long-term debt plus equity ratio(1) (1) Net of unamortized debt issue costs. Precision’s strategic priorities for 2015 are as follows: 1. Work with our customers to lower well costs – Deliver High Performance, High Value services to customers to create maximum efficiency and lower risks for development drilling programs. Utilize our unique platform of Tier 1 assets, geographically diverse operations and highly efficient service offering to deliver cost-reducing solutions.Grow our cost-reducing integrated directional drilling service. 4 2. Maximize cost efficiency throughout the organization – Continue to leverage Precision’s scale to reduce costs and continue to deliver High Performance.Maximize the benefits of the variable nature of operating and capital expenses.Maintain an efficient corporate cost structure by optimizing systems for assets, people and business management.Maintain our uncompromising focus on worker safety, premium service quality and employee development. 3. Reinforce our competitive advantage – Gain market share as Tier 1 assets remain most in demand rigs.High-grade our active rig fleet by delivering new-build rigs and maximizing customer opportunities to utilize High Performance assets.Deliver consistent, reliable, High Performance service.Retain and continue to develop the industry’s best people. 4. Manage liquidity and focus activities on cash flow generation.Monitor working capital, debt and liquidity.Maintain a scalable cost structure that is responsive to changing competition and market demand.Adjust capital plans according to utilization and customer demand. For the third quarter of 2015, the average natural gas prices and the West Texas Intermediate price of oil were lower than the 2014 averages. Three months ended September 30, Year endedDec 31, Average oil and natural gas prices Oil West Texas Intermediate (per barrel) (US$) Natural gas Canada AECO (per MMBtu) (Cdn$) U.S. Henry Hub (per MMBtu) (US$) Summary for the three months ended September 30, 2015: • Operating loss (see “Additional GAAP Measures” in this news release) this quarter was $94 million, or negative 26% of revenue, compared to operating earnings of $92 million and 16% of revenue in 2014. Operating results were negatively impacted by the impairment of property, plant and equipment and the decrease in activity in our North American operating segments. • General and administrative expenses this quarter were $27 million, $11 million lower than the third quarter of 2014. The decrease is primarily due to cost saving initiatives and lower incentive compensation which is tied to the price of our common shares partially offset by the effect of the weakening Canadian dollar on our U.S. dollar denominated expenses. • Under International Financial Reporting Standards, we are required to review the carrying value of our long-lived assets at each reporting period for indications of impairment. Due to the decrease in oil and natural gas well drilling in Canada and the outlook for pricing, we recognized a $17 million goodwill impairment charge in the quarter which represents the full amount of goodwill attributable to our Canadian rental operation. • Net finance charges were $35 million, an increase of $6 million compared with the third quarter of 2014 due to the effect of the weakening Canadian dollar on our U.S. dollar denominated interest. 5 • Average revenue per utilization day for contract drilling rigs increased in the third quarter of 2015 to $22,484 from the prior year third quarter of $21,110 in Canada and increased in the U.S. to US$26,202 from US$24,734. The increase in revenue rates for Canada is primarily due to rig mix and additional Tier 1 rigs operating partially offset by competitive pricing in some rig segments. In Canada, for the third quarter of 2015, 62% of our utilization days were achieved from drilling rigs working under term contracts compared to 45% in the 2014 comparative period. The increase in revenue rates for the U.S. was primarily due to a higher percentage of revenue being generated from Tier 1 rigs compared to the prior year quarter and idle-but-contracted payments in the current quarter. In the U.S., for the third quarter of 2015, 71% of our utilization days were generated from rigs working under term contracts compared to 65% in the 2014 comparative period. Turnkey revenue for the third quarter of 2015 was US$6 million compared with US$18 million in the 2014 comparative period. Within the Completion and Production Services segment, average hourly rates for service rigs were $786 in the third quarter of 2015 compared to $889 in the third quarter of 2014. The decrease in the average hourly rate is the result of pricing pressure across all service rig classes and the absence of our U.S. coil tubing assets, which were sold in the fourth quarter of 2014. • Average operating costs per utilization day for drilling rigs increased in the third quarter of 2015 in both Canada and the United States. In Canada costs increased to $11,684, compared to the prior year third quarter of $10,778 and in the U.S. costs increased to US$15,784 in 2015 compared to US$14,826 in 2014. The cost increase in Canada was primarily due to costs associated with moving rigs from the U.S. to Canada. The cost increase in the U.S. was primarily due to higher repair and maintenance costs and a lower activity base to spread fixed costs. • We realized revenue from international contract drilling of $51 million in the third quarter of 2015, a $4 million decrease over the prior year period.The decrease is due to an early termination payment of $8 million related to our Mexico operations in the third quarter of 2014 partially offset by adding a contracted rig in the Kingdom of Saudi Arabia in the fourth quarter of 2014 and a contracted rig in Kuwait in the second quarter of 2015.Average revenue per utilization day in our international contract drilling business was US$38,893 a decrease of 23% over the comparable prior year quarter, primarily due to the termination payment made during the prior year quarter. • Directional drilling services realized revenue of $12 million in the third quarter of 2015 compared with $36 million in the prior year period.The decrease was primarily the result of a decline in activity in both the U.S. and Canada. • Funds provided by operations in the third quarter of 2015 were $99 million, a decrease of $97 million from the prior year comparative quarter of $196 million. The decrease was primarily the result of lower activity levels. • Capital expenditures for the purchase of property, plant and equipment were $54 million in the third quarter, a decrease of $184 million over the same period in 2014. Capital spending for the third quarter of 2015 included $31 million for expansion capital, $10 million for upgrade capital and $13 million for the maintenance of existing assets and infrastructure spending. Summary for the nine months ended September 30, 2015: • Revenue for the first nine months of 2015 was $1,211 million, a decrease of 30% from the 2014 period. • Operating loss was $78 million, a decrease of $325 million from operating earnings of $247 million in 2014. Operating loss was 6% of revenue in 2015 compared to operating earnings of 14% in 2014. Operating results were negatively impacted by the impairment of property, plant and equipment, the decrease in activity in our North American operating segments and depreciation from capital asset additions in 2015 and 2014. 6 • General and administrative costs were $104 million, a decrease of $15 million over the first nine months of 2014 primarily due to cost saving initiatives and lower incentive compensation which is tied to the price of our common shares partially offset by the effect of the weakening Canadian dollar on our U.S. dollar denominated expenses. • Due to the decrease in oil and natural gas well drilling in Canada and the outlook for pricing, we recognized a $17 million goodwill impairment charge which represents the full amount of goodwill attributable to our Canadian rental operation. • Net finance charges were $87 million, an increase of $8 million from the first nine months of 2014 due to the issuance of US$400 million of 5.25% senior notes on June 3, 2014 and the effect of the weakening Canadian dollar on our U.S. dollar denominated interest partially offset by $14 million in interest revenue related to an income tax dispute settlement. • Funds provided by operations (see “Additional GAAP Measures” in this news release) in the first nine months of 2015 were $308 million, a decrease of $217 million from the prior year comparative period of $525 million. • Capital expenditures for the purchase of property, plant and equipment were $392 million in the first nine months of 2015, a decrease of $126 million over the same period in 2014. Capital spending for 2015 to date included $322 million for expansion capital, $42 million for upgrade capital and $28 million for the maintenance of existing assets and infrastructure. OUTLOOK Contracts Our portfolio of term customer contracts provides a base level of activity and revenue and, as of October 21, 2015, we had term contracts in place for an average of 41 rigs in Canada, 37 in the U.S. and nine internationally for the fourth quarter of 2015 and an average of 46 rigs contracted in Canada, 47 in the U.S. and 12 internationally for the full year. In Canada, term contracted rigs normally generate 250 utilization days per year because of the seasonal nature of well site access.In most regions in the U.S. and internationally, term contracts normally generate 365 utilization days per year. Drilling Activity In the U.S., our average active rig count in the quarter was 51 rigs, down 46 rigs over the third quarter in 2014 and down seven rigs from the second quarter of 2015.We currently have 45 rigs active in the U.S. In Canada, our average active rig count in the quarter was 49 rigs, a decrease of 39 over the third quarter in 2014. We currently have 54 rigs active in Canada and despite tempered expectations for the upcoming drilling season in general, we expect to benefit from our fleet enhancements over the past several years. Internationally, our average active rig count in the quarter was 11 rigs, in line with the third quarter in 2014 and down two rigs from the second quarter of 2015.We currently have nine rigs active internationally. Industry Conditions To date in 2015, drilling activity has decreased relative to this time last year for both Canada and the U.S.According to industry sources, as of October 16, 2015, the U.S. active land drilling rig count was down approximately 59% from the same point last year and the Canadian active land drilling rig count was down approximately 57%. In Canada there has been strength in natural gas and gas liquids drilling activity related to deep basin drilling in northwestern Alberta and northeastern British Columbia while the bias towards oil-directed drilling in the U.S. continues. To date in 2015, approximately 45% of the Canadian industry’s active rigs and 77% of the U.S. industry’s active rigs were drilling for oil targets, compared to 59% for Canada and 82% for the U.S. at the same time last year. 7 Capital Spending Capital spending in 2015 is expected to be $531 million: • The 2015 capital expenditure plan includes $423 million for expansion capital, $59 million for sustaining and infrastructure expenditures, and $49 million to upgrade existing rigs. We expect that the $531 million will be split $527 million in the Contract Drilling segment and $4 million in the Completion and Production Services segment. • Precision’s expansion capital plan for 2015 includes 18 new-build drilling rigs, 17 of which were delivered in the first nine months of the year.The remaining rig is expected to be deployed in Canada in the fourth quarter.Of the 17 rigs delivered, 13 rigs went to the U.S., three to Canada and one to Kuwait, all of which are on long-term contracts. Precision recently contracted two new rigs for deep drilling operations in Kuwait. The two new 3uper Triple rigs are expected to be deployed in early 2017 on five year contracts with a possible one year extension period at the customer’s discretion. Precision anticipates spending US$125 million on the completion of these two new build rigs, US$15 million in 2015, US$98 million in 2016, and US$12 million in 2017. • Precision’s sustaining and infrastructure capital plan is based upon currently anticipated activity levels for 2015. Precision expects its 2016 capital expenditure plan to be $180 million which includes $120 million for expansion capital and $60 million for maintenance and infrastructure expenditure. Precision expects that the $180 million will be split $175 million in the Contract Drilling segment and $5 million in the Completion and Production Services segment. SEGMENTED FINANCIAL RESULTS Precision’s operations are reported in two segments: the Contract Drilling Services segment, which includes the drilling rig, directional drilling, oilfield supply and manufacturing divisions; and the Completion and Production Services segment, which includes the service rig, snubbing, coil tubing, rental, camp and catering and wastewater treatment divisions. Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars) % Change % Change Revenue: Contract Drilling Services ) ) Completion and Production Services ) ) Inter-segment eliminations ) Adjusted EBITDA:(1) Contract Drilling Services ) ) Completion and Production Services ) ) Corporate and other ) (1) See “ADDITIONAL GAAP MEASURES”. 8 SEGMENT REVIEW OF CONTRACT DRILLING SERVICES Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars, except where noted) % Change % Change Revenue ) ) Expenses: Operating ) ) General and administrative ) ) Restructuring - n/m - n/m Adjusted EBITDA(1) ) ) Depreciation Operating earnings(1) ) ) Operating earnings as a percentage ofrevenue % Drilling rig revenue per utilization day inCanada Drilling rig revenue per utilization day inthe United States(2) (US$) Drilling rig revenue per utilization day inInternational(US$) ) (1) See “ADDITIONAL GAAP MEASURES”. (2) Includes revenue from idle but contracted rig days and lump sum payouts. n/m calculation not meaningful Three months ended September 30, Canadian onshore drilling statistics:(1) Precision Industry(2) Precision Industry(2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 25
